Citation Nr: 0215567	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.

3.  Entitlement to service connection for residuals of 
concussion.  

4.  Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder, prior 
to October 19, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1969 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
denied service connection for residuals of concussion and 
left ear hearing loss and tinnitus; and assigned October 19, 
2000 as the effective date for a grant of service connection 
for post-traumatic stress disorder.


REMAND

In a July 2002 VA Form 9, appellant requested that a hearing 
be held "at a local VA office before a Member, or Members, 
of the BVA" (i.e., a Travel Board hearing).  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2002)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



